UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-3456 General Government Securities Money Market Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Janette E. Farragher, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 11/30 Date of reporting period: 5/31/12 FORM N-CSR Item 1. Reports to Stockholders. General Government Securities Money Market Fund SEMIANNUAL REPORT May 31, 2012 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statement of Investments 10 Statement of Assets and Liabilities 11 Statement of Operations 12 Statement of Changes in Net Assets 13 Financial Highlights 15 Notes to Financial Statements FOR MORE INFORMATION Back Cover General Government Securities Money Market Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We present to you this semiannual report for General Government Securities Money Market Fund, covering the six-month period from December 1, 2011, through May 31, 2012. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. U.S. financial markets generally rebounded for most of the reporting period before weakening again in the spring of 2012 due to a resurgent sovereign debt crisis in Europe and disappointing economic data in the United States.These developments created a “risk-on/risk-off” investment climate in which market sentiment shifted rapidly between optimism and caution. In contrast, yields of money market instruments remained stable near historical lows, as an aggressively accommodative monetary policy from the Federal Reserve Board prevented yields from rising or falling appreciably in light of changing economic news. Despite recently troubling headlines, we believe that U.S. economic trends remain favorable, as evidenced by signs of strength in some of the domestic economy’s more economically sensitive areas. On the other hand, net exports may prove to be a slight drag on domestic growth since the economy in the United States is stronger than in many of its trading partners. On the whole, we expect near-trend growth in the U.S. economy for the remainder of 2012. As always, we encourage you to discuss our observations with your financial advisor. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation June 15, 2012 2 DISCUSSION OF FUND PERFORMANCE For the period of December 1, 2011, through May 31, 2012, as provided by Bernard W. Kiernan, Jr., Senior Portfolio Manager Fund and Market Performance Overview For the six-month period ended May 31, 2012, General Government Securities Money Market Fund’s Class A shares produced an annualized yield of 0.00%, and its Class B shares produced an annualized yield of 0.00%. Taking into account the effects of compounding, the fund’s Class A and Class B shares produced annualized effective yields of 0.00% and 0.00%, respectively. 1 Yields of money market instruments remained near historical lows during the reporting period amid erratic economic growth, as the Federal Reserve Board (the “Fed”) left short-term interest rates unchanged in a range between 0% and 0.25%. The Fund’s Investment Approach The fund seeks as high a level of current income as is consistent with the preservation of capital and the maintenance of liquidity. To pursue this goal, the fund invests in securities issued or guaranteed as to principal and interest by the U.S. government or its agencies or instrumentalities, and repurchase agreements (including tri-party repurchase agreements).The securities in which the fund invests include those backed by the full faith and credit of the U.S. government and those that are neither insured nor guaranteed by the U.S. government. Economic Rebound Sputtered in the Spring The reporting period began in the wake of heightened volatility in financial markets throughout the world, as investors responded nervously to an ongoing sovereign debt crisis in Europe and an unprecedented downgrade of one agency’s credit rating on long-term U.S. debt securities. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) Fortunately, investors’ worst fears failed to materialize, as the U.S. unemployment rate declined from 9.0% to 8.6% and manufacturing activity accelerated in the weeks just prior to the start of the reporting period. December 2011 witnessed more economic improvement, including an unemployment rate of 8.5%, while consumer confidence climbed to an eight-month high. It later was estimated that the U.S. economy grew at a respectable 3.0% annualized rate during the fourth quarter of 2011. The upward trend in economic data persisted in January 2012. Most notably, the unemployment rate fell to 8.3% amid a net gain of 243,000 jobs. Even the long-depressed housing market showed signs of life when it was announced that existing home sales posted a 5% gain in December 2011. In February, new reports suggested that the U.S. economy continued to gain traction, with the private sector adding another 233,000 jobs and the unemployment rate holding steady. What’s more, retail and food service sales climbed 1.1% in February, according to the U.S. Department of Commerce, which many saw as a promising sign for a domestic economy fueled mainly by consumers. The recovery appeared to continue in March. Despite a decrease to 120,000 new jobs created during the month, the unemployment rate inched lower to 8.2%, its lowest reading in more than three years. The manufacturing and service sectors expanded for the 32nd and 27th consecutive months, respectively. However, gasoline prices surged higher during March, contributing to a modest decline in consumer confidence. The expansion of the U.S. economy appeared to moderate in April amid mixed data. Only 77,000 jobs were added to the labor force during the month, but the unemployment rate dipped slightly to 8.1%. Manufacturing activity continued to increase, while the service sector posted relatively sluggish growth. It later was estimated that U.S. GDP growth slowed to a 2.2% annualized rate over the first quarter of 2011, 4 primarily due to significant cuts in government spending. May brought more disappointing news, including another subpar month of job creation and an uptick in the unemployment rate to 8.2%.While manufacturing activity continued to expand, it did so at a slower rate. Meanwhile, a resurgent debt crisis in Europe dominated the headlines when austerity measures encountered resistance in some countries, threatening the region’s economic prospects. Rates Likely to Stay Low As has been the case for the past several years, yields of money market instruments remained near zero percent throughout the reporting period. In addition, yield differences along the market’s maturity spectrum remained relatively narrow, so it made little sense to incur the additional risks that longer-dated securities typically entail. Therefore, we continued to maintain the fund’s weighted average maturity in a range that was roughly in line with industry averages. Despite recent swings in the economic outlook, the Fed has repeatedly reiterated its intention to keep short-term interest rates near historical lows at least through late 2014. Consequently, we intend to maintain the fund’s focus on quality and liquidity. June 15, 2012 An investment in the fund is not insured or guaranteed by the FDIC or any other government agency.Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. 1 Annualized effective yield is based upon dividends declared daily and reinvested monthly. Past performance is no guarantee of future results.Yields fluctuate.Yields provided for the fund’s Class A and Class B shares reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an undertaking in effect that may be extended, terminated or modified at any time. Had these expenses not been absorbed, fund yields would have been lower. The Fund 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in General Government Securities Money Market Fund from December 1, 2011 to May 31, 2012. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended May 31, 2012 Class A Class B Expenses paid per $1,000 † $ .55 $ .60 Ending value (after expenses) $ 1,000.00 $ 1,000.00 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended May 31, 2012 Class A Class B Expenses paid per $1,000 † $ .56 $ .61 Ending value (after expenses) $ 1,024.45 $ 1,024.40 † Expenses are equal to the fund’s annualized expense ratio of .11% for Class A shares and .12% for Class B shares, multiplied by the average account value over the period, multiplied by 183/366 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS May 31, 2012 (Unaudited) Annualized Yield on Date of Principal U.S. Government Agencies—55.7% Purchase (%) Amount ($) Value ($) Federal Home Loan Bank: 6/29/12 0.11 100,000,000 100,010,738 8/16/12 0.11 75,000,000 75,019,826 9/5/12 0.15 100,000,000 99,961,333 10/4/12 0.34 50,000,000 a 49,994,810 11/21/12 0.16 100,000,000 100,684,028 4/16/13 0.23 67,100,000 67,103,845 5/21/13 0.25 25,000,000 24,994,964 11/8/13 0.29 50,000,000 a 49,964,235 Federal Home Loan Mortgage Corp.: 7/24/12 0.13 150,000,000 b 149,971,292 7/27/12 0.14 25,000,000 b 25,037,639 11/26/12 0.17 75,770,000 b 75,895,698 Federal National Mortgage Association: 7/12/12 0.06 75,000,000 b 74,994,875 12/3/12 0.38 50,000,000 a,b 49,994,897 2/1/13 0.32 10,000,000 a,b 10,005,391 Total U.S. Government Agencies (cost $953,633,571) U.S. Treasury Notes—8.8% 6/15/12 (cost $150,103,654) 0.07 150,000,000 Repurchase Agreements—35.4% Barclays Capital, Inc. dated 5/31/12, due 6/1/12 in the amount of $26,000,130 (fully collateralized by $ 26,519,300 U.S. Treasury Notes, 0.25%, due 3/31/14, value $26,520,007) 0.18 26,000,000 26,000,000 Credit Suisse Securities LLC dated 5/31/12, due 6/1/12 in the amount of $60,000,300 (fully collateralized by $136,155,000 U.S. Treasury Strips, due 5/15/40, value $61,200,312) 0.18 60,000,000 60,000,000 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Annualized Yield on Date of Principal Repurchase Agreements (continued) Purchase (%) Amount ($) Value ($) Deutsche Bank Securities Inc. dated 5/31/12, due 6/1/12 in the amount of $90,000,500 (fully collateralized by $91,400,200 U.S. Treasury Notes, 1.125%, due 5/31/19, value $91,800,076) 0.20 90,000,000 90,000,000 Deutsche Bank Securities Inc. dated 5/31/12, due 6/1/12 in the amount of $100,000,583 (fully collateralized by $58,652,207 Federal Home Loan Mortgage Corp., 4%-4.50%, due 6/12/13-1/15/14, value $63,259,669 and $44,906,000 Resolution Funding Corp. Strips, due 10/15/20, value $38,740,855) 0.21 100,000,000 100,000,000 HSBC USA Inc. dated 5/31/12, due 6/1/12 in the amount of $105,000,525 (fully collateralized by $100,837,100 U.S. Treasury Notes, 1%-2.25%, due 12/31/15-9/30/16, value $107,105,281) 0.18 105,000,000 105,000,000 Merrill Lynch & Co. Inc. dated 5/31/12, due 6/1/12 in the amount of $70,000,350 (fully collateralized by $71,629,300 U.S. Treasury Notes, 0.625%, due 5/31/17, value $71,400,086) 0.18 70,000,000 70,000,000 RBS Securities, Inc. dated 5/31/12, due 6/1/12 in the amount of $80,000,400 (fully collateralized by $77,361,000 Federal Home Loan Mortgage Corp., 0.625%-4.75%, due 10/28/13-1/19/16, value $81,603,054) 0.18 80,000,000 80,000,000 8 Annualized Yield on Date of Principal Repurchase Agreements (continued) Purchase (%) Amount ($) Value ($) RBS Securities, Inc. dated 5/31/12, due 6/1/12 in the amount of $75,000,396 (fully collateralized by $76,267,000 Federal Home Loan Mortgage Corp., 0.375%-0.75%, due 10/18/13-11/25/14, value $76,502,351) 0.19 75,000,000 75,000,000 Total Repurchase Agreements (cost $606,000,000) Total Investments (cost $1,709,737,225) % Cash and Receivables (Net) .1 % Net Assets % a Variable rate security—interest rate subject to periodic change. b The Federal Housing Finance Agency (“FHFA”) placed Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator.As such, the FHFA oversees the continuing affairs of these companies. Portfolio Summary (Unaudited) † Value (%) Value (%) U.S. Government Agencies 55.7 U.S. Treasury Notes 8.8 Repurchase Agreements 35.4 † Based on net assets. See notes to financial statements. The Fund 9 STATEMENT OF ASSETS AND LIABILITIES May 31, 2012 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of investments (including repurchase agreements of 606,000,000)—Note 1(b) 1,709,737,225 1,709,737,225 Cash 609,723 Interest receivable 1,711,704 Prepaid expenses 75,962 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 2(c) 211,910 Payable for shares of Common Stock redeemed 24,275 Accrued expenses 68,897 Net Assets ($) Composition of Net Assets ($): Paid-in capital 1,711,898,090 Accumulated net realized gain (loss) on investments (68,558 ) Net Assets ($) Net Asset Value Per Share Class A Class B Net Assets ($) 177,678,934 1,534,150,598 Shares Outstanding 177,683,917 1,534,229,939 Net Asset Value Per Share ($) See notes to financial statements. 10 STATEMENT OF OPERATIONS Six Months Ended May 31, 2012 (Unaudited) Investment Income ($): Interest Income Expenses: Management fee—Note 2(a) 4,403,104 Shareholder servicing costs—Note 1 and Note 2(c) 2,402,516 Distribution fees, service and prospectus fees—Note 2(b) 1,788,756 Directors’ fees and expenses—Note 2(d) 73,204 Custodian fees—Note 2(c) 62,107 Professional fees 34,168 Shareholders’ reports 29,485 Registration fees 28,998 Miscellaneous 13,678 Total Expenses Less—reduction in expenses due to undertaking—Note 2(a) (7,774,582 ) Less—reduction in shareholder servicing costs due to undertaking—Note 2(c) (27,430 ) Less—reduction in fees due to earnings credits—Note 2(c) (266 ) Net Expenses Investment Income—Net, representing net increase in net assets resulting from operations See notes to financial statements. The Fund 11 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended May 31, 2012 Year Ended (Unaudited) November 30, 2011 Operations ($): Investment income—net 305 552 Net realized gain (loss) on investments — 40,153 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net: Class A Shares (25
